 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrinkerhoff Signal Drilling Co. and Alaska Rough-necks and Drillers AssociationBrinkerhoff-Nabors Joint Venture 36 Drilling Co.and Alaska Roughnecks and Drillers Associ-ation. Cases 19-CA-12160 and 19-CA-12161September 29, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 28, 1981, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief,' and Re-spondents filed exceptions, amended exceptions,and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein and set forth below.1. We agree with the Administrative LawJudge's findings that Respondent BrinkerhoffSignal Drilling Co. (hereinafter referred to as Re-spondent Brinkerhoff) violated Section 8(a)(l) ofthe Act by creating the impression that economicstrikers who were seeking to return to work werenot being granted their Laidlaw preference4in em-I We find no merit in the General Counsel's motions to strike Re-spondents' exceptions, brief, table of contents, and amended exceptionsinasmuch as they were timely filed in conformance with the Board'sRules and Regulations.a In response to the parties' motions and exceptions, we note errors inthe Administrative Law Judge's Decision: (I) Fn. 4 of the AdministrativeLaw Judge's Decision should state that it was impossible to "picket," not"strike," at Rigs 36 and 58 because they were situated at remote loca-tions; (2) sec. l(c)(g) of the Administrative Law Judge's Decision shouldstate that Mike Pearson signed the employment application register onOctober 29, rather than on October 9; (3) fn. 23 of the AdministrativeLaw Judge's Decision incorrectly spells employee "Rask's" name as"Rasch."Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 In his exceptions, the General Counsel contends, inter alia, that theAdministrative Law Judge should have included in his recommendedremedy that Respondents make the discriminatees whole for any loss ofwages or other benefits they may have suffered. We find that the Admin-istrative Law Judge's recommendation that the discriminatees shall bemade whole for "any loss of earnings" includes any loss of benefits.Laidlaw Corporation v. N.L.R.B., 414 F.2d 99 (7th Cir. 1969).264 NLRB No. 49ployment over new applicants. We note, however,that the Administrative Law Judge failed to findthat both Respondent Brinkerhoff and RespondentBrinkerhoff-Nabor Joint Venture 36 Drilling Co.(hereinafter referred to as Respondent Joint Ven-ture) violated Section 8(a)(1) by requiring returningstrikers to fill out and sign an employment applica-tion register which did not distinguish between ap-plicants for employment and returning strikers.As found by the Administrative Law Judge, Re-spondent Brinkerhoff is the operating partner inRespondent Joint Venture. In that capacity, Re-spondent Brinkerhoff conducts the day-to-day op-erations of the Joint Venture including the hiringand firing of employees. Due to union negotiations,Respondent Joint Venture and Respondent Brin-kerhoff shut down their respective operations at oilRigs 36 and 43. Subsequent to the shutdown, Re-spondents' employees engaged in an economicstrike.Before the cessation of the strike, Respondentsresumed operation of Rigs 36 and 43. Pursuant totheir policy of restaffing temporarily shutdown rigswith laid-off employees, Respondents attempted tocontact each employee who had been employed onRigs 36 and 43. Due to the strike several employ-ees rejected Respondents' offer. Respondents, inturn, filled vacant positions by using applicantswho had answered help-wanted ads placed by Re-spondents. The record establishes that individualswho answered the help wanted ads were instructedto fill out an employment application register locat-ed in Respondent Brinkerhoff's front office. Re-spondents' operations manager testified that bothnew and previously employed employees fill outthis register and that Respondents refer to the reg-ister when personnel is needed. In this context, therecord also establishes that when the returningstrikers requested reinstatement, agents of Respond-ents not only informed them that there were nojobs available because there were a significantnumber of applicants ahead of them on the register,but also instructed them to sign and fill out thesame employment application register used by newemployees. For example, employee Douglas Rask,who prior to the strike had worked for RespondentBrinkerhoff on Respondents' Rig 43, was informedthat there were no job openings, that he shouldplace his name on the employment register, andthat over 600 applicants had already signed theregister. Employee Mike Pearson, who prior to thestrike had worked for Respondent Joint Ventureon Respondents' Rig 36, was informed that therewere no job openings and that he too should signthe employment application register.348 BRINKERHOFF SIGNAL DRILLING CO.Based on the foregoing, the Administrative LawJudge correctly found that the statements made byRespondent Brinkerhoff's agents violated Section8(a)(l) of the Act by creating the impression thateconomic strikers were not being granted prefer-ence in employment over new applicants. In thissame context, and under these circumstances, wealso find that both Respondents violated Section8(a)(l) of the Act by further requiring returningstrikers to fill out the employment application reg-ister which gave strikers the impression that theywere not being granted preference in employment.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Brinkerhoff Signal Drilling Co.,Anchorage, Alaska, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Failing and refusing to reinstate economicstrikers who have unconditionally requested rein-statement when work for which they are qualifiedbecomes available.(b) Giving economic strikers who have requestedreinstatement the impression that it was hiringother applicants with less seniority ahead of them.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofAct.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:5 In determining whether the alleged discriminatees in this case wereentitled to preferential hiring rights the Administrative Law Judge stated,inter alia, that the discriminatees must have "engaged in conduct whichwas reasonably calculated to alert" Respondents to the fact that theywere strikers. The General Counsel has excepted to this finding assertingthat other than a showing that an employee was a striker and that hemade an unconditional request for reinstatement, knowledge is not an ele-ment of the prima facie case. Under the circumstances of this case, andgiven the ambiguity created by the employees' inactive status at the timethe strike began, we find that it was reasonable to require the GeneralCounsel to show that the employees engaged in some overt action givingRespondents reasonable notice of their strike support. See ConnecticutDistributors Inc., 255 NLRB 1255 (1981) (employee Perry).We further agree with the Administrative Law Judge's finding thatemployee Wyne did not occupy the status of a striker inasmuch as hewas unable to work dunng the strike and therefore was unable to with-hold his labor from Respondent Joint Venture in support of the strike.Before the strike, Wyne was laid off when Rig 36 was shut down. Twodays later, still before the strike, he broke his arm and because of thatinjury was unable to work until after the strike ended. In these circum-stances, we find, contrary to the General Counsel's contention, thatWyne's performance of picket line duty during the strike does not con-vert his status to that of an economic striker. Wyne is not entitled to anygreater status because of the strike than he would have, had no strike oc-curred. In either case, his disabling injury would have prevented himfrom working for Respondents. Since there is no contention that Wynewas denied accrued disability benefits, E L Wiegand Division, EmersonElectric. Ca, 246 NLRB 1143 (1979), relied on by the General Counsel, isinapposite.(a) Make whole George Brewster, DouglasKelly, Douglas Rask, Billy Ray Jackson, andDavid Stewart for any loss of earnings and benefitssuffered as the result of our discrimination againstthem in the manner set forth in the AdministrativeLaw Judge's Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Anchorage, Alaska, facility, and atits several rigs, copies of the attached noticemarked "Appendix A."6Copies of said notice, onforms provided by the Regional Director forRegion 19, after being duly signed by RespondentBrinkerhoff's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 19,in writing, within 20 days' from the date of thisOrder, what steps Respondent has taken to complyherewith.B. Respondent Brinkerhoff-Nabors Joint Venture36 Drilling Company, Anchorage, Alaska, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Giving economic strikers who have requestedreinstatement the impression that it was hiringother applicants with less seniority ahead of them.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Post at its Anchorage, Alaska, facility, and atits several rigs, copies of the attached noticemarked "Appendix B."7Copies of said notice, onforms provided by the Regional Director forRegion 19, after being duly signed by RespondentJoint Venture's authorized representative, shall beposted by Respondent immediately upon receipt5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."I See fn. 6, supra.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIX ANOTICE To EMPL OYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to reinstate eco-nomic strikers who have unconditionally re-quested reinstatement when work for whichthey are qualified becomes available.WE WILL NOT give economic strikers whohave requested reinstatement the impressionthat we will hire other applicants with less se-niority ahead of them.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.WE WII.I. make whole George Brewster,Douglas Kelly, Douglas Rask, Billy Ray Jack-son, and David Stewart for any loss of earn-ings suffered as the result of our discriminationagainst them, with interest.BRINKERHOFF SIGNAI DRILLING CO.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILI. NOT give economic strikers whohave requested reinstatement the impressionthat we will hire other applicants with less se-niority ahead of them.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.BRINKERHOFF-NABORS JOINT VEN-TURE 36 DRI.L ING CO.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this consolidated proceeding took place No-vember 20, 1980, and January 27 and 28, 1981. It is basedon separate unfair labor practice charges filed on March5, 1980, by Alaska Roughnecks and Drillers Association,herein called the Union, in Case 19-CA-12161 againstBrinkerhoff-Nabors Joint Venture 36 Drilling Co., hereincalled Respondent Joint Venture, and against BrinkerhoffSignal Drilling Co., herein called Respondent Brinker-hoff. On April 30, 1980, the General Counsel of the Na-tional Labor Relations Board, herein called the Board,through its Regional Director for Region 19, issued aconsolidated complaint in these cases which was amend-ed at the start of the hearing and again at the start of thesecond day of the hearing. The amended consolidatedcomplaint alleges that Respondents violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act. Specifically, the com-plaint as amended alleges that Respondents violated Sec-tion 8(a)(3) and (1) of the Act by failing to reinstate totheir former or substantially equivalent positions 10 em-ployees who engaged in an economic strike against Re-spondents and requested reinstatement at the conclusionof the strike. The complaint as amended also alleges thatRespondents violated Section 8(a)(l) of the Act by main-taining an employment application register that did notdistinguish between applicants for employment and re-turning strikers, by informing strikers that it would befutile to place their names on the employment applica-tion register because there were so many applicantsahead of them, by threatening a striker that neither thestriker nor the Union would ever get into employmentby Respondents again, and by requiring a striker to fillout a job application in order to be reemployed. Re-spondents filed an answer to the amended consolidatedcomplaint denying the commission of the alleged unfairlabor practices.'Upon the entire record, including my observation ofthe witnesses and upon consideration of the briefs, Imake the following:2Respondents' answer admits that the Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act and that each Respondentmeets the Board's applicable discretionary jurisdictional standard and isan employer engaged in commerce within the meaning of Sec. 2(6) and(7) of the Act.2 1 have taken judicial notice of the proceedings ii Cases 19-RM-1657and 19-RM-1603, as requested by the General Counsel, but since thosecases are not relevant to the instant proceeding I have not relied uponthem in deciding any of the issues herein.I have rejected Respondents' argument that the Regional Director'sdismissal of the prior charges filed by the Union in Case 19-CA-12010 isres judicala as to some of the alleged discriminatees herein or that saiddismissal estops the Board from proceeding in this case. The RegionalDirector's action in Case 19-CA-12010 was taken before the conduct ofa hearing and without the opportunity for adjudication of the merits. SeeLocal Union No. 38, Sheet Metal Workers' International Association (Mid-Hudson Sheet Metal Inc.), 183 NLRB 110, fn. 1, 117 (1970). and casescited therein.350 BRINKERHOFF SIGNAL DRILLING CO.FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingRespondents drill oil and gas wells for oil companiesin the State of Alaska. During the time material Re-spondent Joint Venture operated only one drilling rig,Rig 36, whereas Respondent Brinkerhoff operated sever-al such rigs. Respondents are separate companies, butRespondent Brinkerhoff is the operating partner of theRespondent Joint Venture and as such conducts the day-to-day operations of the Joint Venture, including thehiring and firing of employees and other labor relationsmatters, as well as its own day-to-day operations.In 1971 Respondents recognized the Union as the col-lective-bargaining representative of their production em-ployees employed in the State of Alaska and thereaftereach Respondent entered into separate successive collec-tive-bargaining contracts with the Union covering theseemployees. Respondents bargained with the Union onthe basis of separate bargaining units; namely, one unitcovering the employees employed by Respondent JointVenture on Rig 36 and another unit covering all the em-ployees employed by Respondent Brinkerhoff on its rigin the State of Alaska. The collective-bargaining agree-ments in effect during the time material herein had acommon expiration date of July 31, 1979. In the springof 1979 the Union commenced negotiations with Re-spondents for successor agreements but by the termina-tion date of the existing agreements was unable to reachagreement.During the period immediately prior to July 31, 1979,3Respondent Joint Venture was operating Rig 36 and Re-spondent Brinkerhoff was operating Rigs 43, 58, and 59.Respondents heard rumors that their employees did notintend to continue working after the expiration date ofthe current contract, but intended to walk off their jobsand picket Respondents' rigs. A sudden walkout wouldpose a danger to the rigs, so Respondents, in anticipationof an employee walkout, decided to shut down Rigs 36and 43 which were in a position to be shut down with-out difficulty, whereas the drilling positions of Rigs 58and 59 made it impossible for those rigs to be shut down.On July 31 Rig 36 was shut down and on August 3 Rig43 was shut down; all the employees employed on thoserigs were laid off. Rigs 58 and 59 continued to operate.The personnel action notice prepared by the supervisorsof the employees laid off from Rig 43 stated that the em-ployees were laid off "due to ARDA Union negotia-tions." The Union, in order to assure Respondents thatRespondents' fears of a union strike were unfounded,wrote Respondents in August, immediately after theshutdown of Rigs 36 and 43, that its members employedon those Rigs "are not engaged in concerted activity ofany type and are ready and willing to return to work."The contract negotiations between the Union and Re-spondents reached an impasse in the middle of Septem-ber and no further bargaining took place thereafter. InSeptember the Union's membership voted to conduct a3 All dates hereafter refer to the year 1979 unless otherwise specified.secret mail ballot election to decide whether or not toauthorize the Union to conduct a strike against Respond-ents in support of the Union's contract demands. A mailballot strike vote was in fact conducted among the mem-bership. The ballots were opened on September 24 andthe tally of ballots revealed that a majority of thosemembers who cast ballots voted to authorize the Unionto call a strike. The Union's officers on September 24 im-mediately notified the membership of the results of theelection and instructed the membership to commence astrike that day against Respondents' business operations.On September 24, when the strike began, only Rigs 58and 60 were operating, Rigs 36 and 43 having been shutdown 6 weeks earlier. Rigs 58 and 60 operated through-out the strike and Rigs 36 and 43, as described infra, re-sumed operations in October prior to the cessation of thestrike.During the strike the Union's members picketed Re-spondents' operations. Specifically, picketing was con-ducted on a continual basis at Respondent's office in An-chorage, Alaska, and at the sites of Rigs 43, 59, and 60and at the airport when Respondent Joint Venture re-sumed operating Rig 36, with signs stating that theUnion was conducting a "strike" against Respondents.4Some of the employees who were working at the start ofthe strike on Rigs 58 and 60 withheld their services fromRespondent Brinkerhoff in support of the strike.5How-ever, a substantial number of the Union's members didnot support the strike and continued to work for Re-spondent Brinkerhoff and returned to work when Re-spondent Joint Venture resumed operating Rig 36 andwhen Respondent Brinkerhoff resumed operating Rig 43.Since there were so many union members not honoringthe picket lines and working for Respondents, theUnion's executive board, less than a month after the startof the strike, decided to end the strike. On October 19the representatives of the Union pursuant to the execu-tive board's decision notified the membership that thestrike was over, to stop picketing and to return towork.Early in October Respondents decided to resume oper-ating Rigs 36 and 43. Pursuant to their policy of staffingrigs which were shut down with the same employeeswho had been employed at the time of the shutdown,4 There was no picketing at the sites of Rigs 36 and 58 because the)were situated in remote locations where it was not possible to strike5 In this regard I note Operations Manager Dunbar testified that Rig58 continued to operate despite the picketing "with the people that didnot walk off and supervisors." See also G.C. Exh 136 The evidence set forth in the text. supra, overwhelmingly establishedthat the Union. in support of its bargaining position in its onil-act negoti-ations with Respondents, sanctioned a strike against Respondents' oper-ations from September 24 through October 19. 1 have considered that aunion representative never notified a representative of Respondents inperson or in writing about the strike, that less than a majority of theUnion's membership voted to authorize the strike, that the strike was notsuccessful, and that the Union, at a State of Alaska unemployment cornpensation hearing, may have taken the position that the workers laid offfrom Rigs 36 and 43 were entitled to unemployment compensation bene-fits until October 20. These considerations do not, in m) opinion, detractfrom the weight of the other evidence set forth In detail iupra, whichoverwhelmingly establishes that the Union authorized a strike against Re-spondents from September 24 through October 19 and that ;he picketingherein was a part and parcel of that strike.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents contacted each employee who was em-ployed on Rigs 36 and 43, at the time they were shutdown, for the purpose of asking said employees to returnto work. A significant number of these employees reject-ed Respondents' offers of reemployment or did notreturn Respondents' phone calls. Respondents filled thevacant positions by using applicants for employment, in-cluding applicants who had answered a help-wanted adplaced by Respondents in an Anchorage, Alaska, news-paper.7The record reveals that Rig 43 went back intooperation on October 4 and that Rig 36 resumed oper-ation on October 16.B. The Alleged Violations of Section 8(a)(1)8I. Respondents leave strikers with the impressionthat they are not being given preference inemployment over other applicants with lessseniorityRespondent maintains an employment application reg-ister which is divided into several columns: date; name ofapplicant; age; phone number; address; last employer'saddress; position desired and years of experience in theseveral positions which comprise a drilling crew. Re-spondents' operations manager, Jack Dunbar, testifiedthat the purpose of this register is as follows:We have a roster on our front desk for peoplecoming in and out of work, and when new employ-ees or people who worked for us in the past comein and sign the roster they do not have to fill out anapplication. They sign a roster in case we need per-sonnel. I'll go back and refer to this roster for yearsof experience and all. That is where we pick outour people. We have done that for many years.The employment application register is located on thefront desk in Respondents' office where Respondents' as-sistant office manager, Vivian Walton, usually sits, and isunder Walton's supervision, or whoever sits in forWalton when she is absent.The record establishes that a substantial number of ap-plicants answered Respondents' help-wanted advertise-ment published during the strike and that these appli-cants signed and filled out the employment applicationregister in the order that they applied. The record alsoestablishes that at the conclusion of the strike when someof the strikers asked representatives of Respondent Brin-kerhoff to return to work they were instructed to signand fill out the employment application register and thatthere were a significant number of applicants ahead ofthem on the register.9Douglas Rask, a striker, phoned7 the advertisement informed applicants that Respondents were hiring"drilling crews," listed the positions and wage rate and other benefits,and advised applicants to "sign up" at Respondents' office and that "ap-plicants may have to cross a picket line."I The General Counsel's post-hearing brief does not urge that Re-spondents, as alleged in the amended complaint, required a striker to fillout a job application form as a condition of employment. I shall recom-mend the dismissal of this allegation because there is insufficient evidencein the record to support ita This finding is based on the testimony of strikers Rask, Brewster, andJackson, which has been set out in detail infra, and which was uncontro-verted except for the testimony of Walton that she did not speak toRespondents' office during the week of October 22 aboutemployment and spoke to either personnel secretaryMiller or Assistant Office Manager Walton. He was in-formed that there were no job openings and that heshould place his name on the employment applicationregister, but that over 600 applicants had already signedthe register. The following week Rask visited the officeto sign the register. Rask, observing that there were asignificant number of applicants already on the register,asked Walton how many applicants were ahead of himon the register. Walton advised him that there were over600 applicants ahead of him. Rask did not sign the regis-ter. George Brewster, a striker, phoned Respondents'office during the week of October 22 and spoke to theperson at the receptionist desk who answered the phone.Brewster was not able to identify the voice of the personwho answered the phone but testified it was a lady.Brewster identified himself and stated he wanted toreturn to work. The person who answered the phonestated that there were no job openings, that Brewstershould come to the office and sign the employment ap-plication register, and that there were about 1,500 appli-cants on the register. Brewster signed the register on No-vember 14 and thereafter, during November and Decem-ber, phoned the office and asked about his chances of re-turning to work; he was advised by the persons answer-ing the phone that Respondents, as a result of the help-wanted advertisement, had a number of job applicantsand that Brewster should get his name on the registeralong with the names of other applicants. Billy RayJackson, a striker, visited Respondents' office during No-vember and asked Vivian Walton if there were any jobopenings. Walton stated there were no openings and ad-vised Jackson that there were 3,000 applicants waitingon the employment application register.The aforesaid statements made by representatives ofRespondent Brinkerhoff'°to strikers Rask, Brewster,and Jackson were reasonably calculated to create the im-pression that the strikers who were seeking to return towork were not being granted preference in employmentover the applicants who had previously signed the em-ployment application register and had never worked forRespondent Brinkerhoff. By engaging in this conductRespondent Brinkerhoff violated Section 8(a)(1) of theAct. "anyone about the number of applicants on the employment applicationregister or estimate this number. I have credited Rask, Brewster, andJackson over Walton where there is a conflict in their testimony becausedemeanorwise they impressed me as more credible witnesses.'0 I am of the opinion that Respondent Brinkerhoff is responsible forthe statements voiced by Walton and Miller as well as for the statementsof the unidentified person who spoke to Brewster, inasmuch as Respond-ent Brinkerhoff placed them in a position whereby the returning strikerscould reasonably believe they spoke on behalf of management. Therecord establishes that the employment application register was locatedon Walton's desk, that Walton was primarily responsible for the registerand for dealing with applicants who phoned the Employer, that manage-ment uses Walton and Miller as its liaison in speaking with applicants,and that if the unidentified lady whom Brewster spoke to was not in factWalton then she must have been the person who was susbstituting forWalton and who, in Walton's absence, was responsible for performingWalton's duties with respect to the employment application register.II The law is settled that economic strikers who have been permanent-ly replaced retain their status as employees and, if jobs are not availableContinued352 BRINKERHOFF SIGNAL DRILLING CO.2. The alleged threatThe amended complaint alleges that Respondents Op-erations Manager Dunbar threatened a striker with repri-sals for supporting the strike. In support of this allega-tion, David Stewart, who during the strike picketed infront of Respondents' office, testified that while he waspicketing Dunbar yelled out to him that neither Stewartnor the Union would ever get into the Companyagain. 1 2 Dunbar testified that he never voiced theremark attributed to him. Since Dunbar impressed me asa more credible witness than Stewart while testifyingabout this particular episode, I have rejected Stewart'stestimony. I therefore shall recommend that this allega-tion be dismissed.C. The Alleged Violations of Section 8(a)(3) and (1) ofthe Act1. The applicable legal principlesThe amended complaint alleges that Respondents inviolation of Section 8(a)(3) and (1) of the Act failed toreinstate 10 employees who engaged in a strike author-ized by the Union even though these employees had un-conditionally requested reinstatement. The applicableprinciples of law which govern this allegation are brieflystated.Economic strikers retain their status as "employees"under Section 2(3) of the Act'3and thus have a right tobe reinstated to their former positions at the conclusionof a strike. An employer who refuses or delays the rein-statement of economic strikers violates Section 8(a)(3)and (1) of the Act unless the employer can show "legiti-mate and substantial business justifications" for the em-ployer's actions. N.L.R.B. v. Fleetwood Trailer Co., supra;N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S. 26, 34(1967); The Laidlaw Corporation v. N.L.R.B. supra at103-107. Since an employer has a substantial and legiti-mate business justification for hiring permanent replace-ments in order to continue his business during an eco-nomic strike, he need not discharge those replacementsto create vacancies for strikers who wish to return towork and may lawfully refuse to reinstate strikers whosepositions are occupied by such replacements when thestrike ends. N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333, 345-346 (1938); N.L.R.B. v. FleetwoodTrailer Co.. supra. However, even when economic strik-ers have been permanently replaced, they are "entitled tofull reinstatement upon the departure of replacementsunless they have in the meantime acquired regular andsubstantially equivalent employment or unless the em-ployer has sustained his burden of proof that the failureupon their unconditional application for reinstatement, are entitled to beplaced on a preferential hiring list ahead of other applicants with less se-niority. The Laidlaw Corporation v. N.LR.B., 414 F.2d 99, 103 (7th Cir.1969); N.L.R.B. v. Fleetwood Trailer Ca, 389 U.S 375. 379-381 (1968).Elsewhere in this Decision I have found that Rask, Brewster, and Jack-son were employees of Respondent Brinkerhoff engaged in a strikeagainst that Employer and that Respondent Brinkerhoff had knowledgeof their striker status.12 Stewart did not date this alleged threat.' Sec. 2(3) provides that the term "employees" "shall include any in-dividual whose work had ceased as a consequence of, or in connectionwith, any current labor dispute ..to offer full reinstatement was for legitimate and substan-tial business reasons." The Laidlaw Corporation v.N.L.R.B., supra, 414 U.S. at 103. Accord: N.L.R.B. v.Fleetwood Trailer Co., supra, 389 U.S. at 379-381. With-out such proof, a refusal to reinstate employees after astrike constitutes an unfair labor practice, despite the ab-sence of bad faith or union animus, since such refusal"discourages employees from exercising their rights toorganize and to strike guaranteed by Sections 7 and 13 ofthe Act ...N." N.L.R.B. v. Fleetwood Trailer Co., supra,389 U.S. at 378; N.L.R.B. v. Murray Products, Inc., 584F.2d 934, 939 (9th Cir. 1978).2. The status of the employees laid off from Rigs 36and 43 prior to the strikeSeveral of the alleged discriminatees worked for Re-spondents on Rigs 36 and 43 and were laid off prior tothe strike when those rigs were shut down. Respondentstake the position that these alleged discriminatees are notstrikers because they could not withhold their labor sincethey were not employed by Respondents when the strikebegan.Section 501(2) of the Act defines "strikes" as encom-passing "any strike or other concerted stoppage of workby employees ...and any concerted slow-down orother concerted interruption of operations by employ-ees." Thus, in evaluating Respondents' contention thatthe laid-off employees were not strikers it is necessary tofirst examine the content and meaning of the term "em-ployee" as used in the statute. In Section 2(3) of the Act,Congress stated that "'employee' shall include any em-ployee, and shall not be limited to the employees of aparticular employer, unless the Act explicitly states oth-erwise ... ." In thus describing the term, Congress didnot essay any restrictive definition but drew the termbroadly to accommodate the various and changing em-ployment arrangements and relationships which mightarise between parties during the course of disputes cov-ered by the statute. As the Supreme Court noted in thePhelps Dodge case: 14The policy [Congress] expressed in defining "em-ployee" both affirmatively and negatively, as it didin Section 2(3), had behind it important practicaland judicial experience .... This was not fortu-itous phrasing .... The broad definition of "em-ployee," "unless the Act explicitly states otherwise"...expressed the conviction of Congress "that dis-putes may arise regardless of whether the disputantsstand in the proximate relation of employer and em-ployee". ...In that case, the Court held that applicants who werediscriminatorily denied employment were entitled to thesame statutory protections as "employees" even thoughthey were not under a contract of hire when the discrim-ination occurred. In short, whether the laid-off workersinvolved in this case had the status of "employees" asused in the statute depends upon considerations of thepeculiar character of the intended relationship or ar-i4 Phelps Dodge Corp. v. N.L.R.R., 313 UI.S. 177, 191-192 (1941).353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrangement between these workers and Respondents, andis not controlled exclusively by any immediate employee-employer nexus.In the instant case the record reveals that Respondentsintermittently shut down their rigs for various periods oftime and resume operating them and that as a matter ofpolicy, upon resuming operations, employ the same crewof workers which are employed on the rig when it isshut down. Consistent with this policy Respondents,when they resumed operating Rigs 36 and 43 in October,offered employment to the workers who were employedon those rigs when they were shut down. In otherwords, Respondents when they shut down Rigs 36 and43 committed themselves to reemploy the employeeswho were laid off. Because of this I find that an estab-lished arrangement and course of employment was con-templated by Respondents affecting the employees laidoff from Rigs 36 and 43 which has sufficient characteris-tics of certainty and continuity to warrant the conclusionthat they remained employees of Respondents during theperiod of conclusion that they remained employees ofRespondents during the period of their layoff eventhough they do not stand in the proximate relation ofemployer and employee. Cf. Phelps Dodge Corp. v.N.L.R.B., supra at 191-192. I further find that allegeddiscriminatees Rask, Brewster, Jackson, and Kelly, whoworked on Rig 43 at the time it was shut down, becamestrikers in or about October when they refused to acceptRespondent Brinkerhoff's offers to return to work onRig 43.15 By engaging in this conduct these employeeswithheld their services from Respondent Brinkerhoff insupport of the Union's strike and thereby became strik-ers.163. The alleged discriminateesa. Fred WyneWyne was a floorman on Rig 36 who was laid off onJuly 31 with the other workers when the rig was shutdown. On August 2 Wyne broke his arm in an auto-mobile accident and was unable to work until October26, the date on which his doctor stated he was "releasedfor work."'7In August, while in hospital, Wyne was no-tified by Respondent Joint Venture that he needed awork release to return to work. During the strike Wyneperformed picket duty for the Union at Rigs 43 and 60.Respondents contend that they have no obligationtoward Wyne under the Act because he as unable to dothat which is the sine qua non of striker status: voluntar-ily withhold his services from Respondents in support ofa labor dispute. The General Counsel agrees that because'5 The record establishes that when Rig 43 resumed operating in Octo-ber, prior to the end of the strike, Rask, Brewster, Jackson, and Kellywere notified by their drillers that the rig was about to go back into op-eration and were asked by their drillers to return to work, but theyturned down the job offers because of the picket line. I note that sinceRig 43 was a "drive to rig" it was customary procedure for RespondentBrinkerhoff when this rig resumed operation after a shutdown to contracta drilling crew through the drillers.I I The striker status of the employees laid off from Rig 36 prior to thestrike is discussed infra.17 Wyne's doctor on October 16 gave him a note stating he was ableto return to work on October 26."Wyne was injured before the strike and was not re-leased for work until after the strike ...it appears thatWyne would not be entitled to reinstatement under Laid-law inasmuch as he was never in a position to withholdhis labor from Respondent." (Br., p. 33.) However, theGeneral Counsel contends that by appearing on thepicket line Wyne participated in the strike thereby plac-ing himself in the position of forfeiting accrued sick andaccident benefits, citing E. L. Wiegand Division, EmersonElectric Co., 246 NLRB 1143, (1979), and from this heargues that it would be incongruous to impose the obli-gations of a striker on Wyne without also granting himthe statutory benefits normally accorded an economicstriker.As described above, due to his broken arm Wyne wasunable to work during the strike, thus, he was unable towithhold his labor from Respondents in support of thestrike. I therefore find that Wyne did not occupy thestatus of a striker."sIn view of this Respondents wereunder no obligation to afford him the statutory rights ofan economic striker. The Board's Decision in EmersonElectric is inapposite and, in any event, there is no con-tention or evidence that Respondents penalized Wyne forhis participation in the strike by terminating his disabilitybenefits. It is for these reasons that I shall recommendthat the allegation in the amended complaint pertainingto Wyne be dismissed.b. Douglas RaskRask was employed on Rig 43 and was laid off due tothe shutdown of that rig in August. During the strike hepicketed Rigs 43 and 60. When Respondent Brinkerhoffdecided to resume operating Rig 43 during the strikeRask was asked to return to work on that rig by Waters,the driller he was working for at the time the rig wasshut down. Rask declined the offer, explaining to Watersthat he would not cross the Union's picket line. On Oc-tober 20, the day after the strike ended, Rask phonedWaters and told him that the strike was over and he wasnow available for work. Waters told him there was noroom on his crew as he already had hired a full crew.Early during the week of October 22 Rask phoned Re-spondents' office and spoke to either Personnel SecretaryMiller or Assistant Office Manager Walton. He identifiedhimself and stated that now that the strike was over hedesired to return to work but knew from his conversa-tion with driller Waters that there were no job openingson Rig 43 and asked if there were any openings on otherrigs. He was advised that there were no vacancies onany of the rigs and that his name was about 656 on theemployment application register.On or about November 2 Rask visited Respondents'office to sign the employment application register butwhen he observed there were a substantial number ofnames already on the register he asked Walton howmany applicants were ahead of him on the register.Walton told him there were over 600 applicants. Raskdid not sign the register.18 Respondents' several other defenses in Wyne's case have not beenConsidered because of this finding354 BRINKERHOFF SIGNAL DRILLING CO.On November 23 Rask accepted regular employmentwith an employer other than Respondents which w*assubstantially equivalent to his employment with Re-spondent Brinkerhoff. Previously, Respondents had notoffered to reinstate him since Waters' offer prior to theend of the strike.As I have found, supra, Rask was an employee of Re-spondent Brinkerhoff during the time material herein andbecame a striker when he withheld his labor from Re-spondent Brinkerhoff by refusing driller Waters' offer ofreemployment. I further find that Respondent Brinker-hoff knew of Rask's status as a striker. Thus. Rask duringthe strike publicly enmeshed himself in the strike activi-ties by picketing Respondent Brinkerhoff and inasmuchas there was a rig operating at one of the sites he picket-ed, it is a fair inference that Respondent Brinkerhoff,through its supervisors, knew about Rask's picketing.'5This, plus Rask's refusal to accept driller Waters' requestto return to work during the strike because he did notwant to cross the picket line, warrants the inference thatRespondent Brinkerhoff knew that Rask had withheldhis services from Brinkerhoff because of the strike whenit resumed operating Rig 43 during the strike.20I also find that Rask unconditionally requested Re-spondent Brinkerhoff to reinstate him to a position onRig 43 when he phoned driller Waters on October 20and stated he was now available for work since the strikehad ended.2' Thereafter on or about October 24 whenRask spoke to either Walton or Miller about returning towork I find that Rask unconditionally requested Re-spondent Brinkerhoff to reinstate him to any positionthat it had available regardless of rig.22It is undisputedthat Rask, prior to his aforesaid requests for reinstate-ment, had been permanently replaced; thus, the question9 Operations Manager Dunbar did not specifically deny knowledge ofRask's picketing20 In imputing the knowledge of driller Waters to Respondent Brinker-huff I have relied upon the fact that .ln drise-to-rigs such as Rig 43 Re-spondent Brilikerhoff in effect authorizes the drillers to hire the enlplo)-ces and the driller is in charge of his crew21 As I have found supra, on drive-to-rigs such as Rig 43 the dnllershave been, in effect, given the authority to hire the employees theydirect. They select the initial crews and the replacements for vacancieswhich may later occur. subject to the final approval of managementwhich grants such approval in at least 95 percent of the time. Underthese circumstances Respondent Brinkerhoff placed its drillers whoworked on drive-to-rigs such as Rig 43 in a position where the returningstrikers who worked under their direction could reasonably believe thatit was the drillers whom they should contact when they wanted to returnto work on a specific rig Howsever, it is clear from the record that appli-cants, including former cres members, knew that the hiring authority of adriller was limited to that driller's rig22 As I have found suprau I am persuaded that the record establishesthat Respondents placed Miller and Walton in positions where applicantsfront employment reasonably could believe that on matters of employ-ment Walton and Miller spoke for management and that applicants inmaking their desires known to management should speak to Miller orWalton. Thus, it is plain from Operations Manager Dunbar's testimonythat he only rarely spoke to employees about matters dealing with theiremployment but used Walton and Miller as conduits to convey his mes-sages and to receive messages from applicants. Walton testified she wasprimarily responsible for maintaining the employment application registerwhich was on her desk and further testified she was the "liaison" be-tween applicants and management and was the person who explained em-ployment procedures to applicants. Miller testified that she acts as a con-duit between management and applicants regarding matters of employ-ment involving "camp rigs."for decision is whether a job became available on a rigoperated by Respondent Brinkerhoff for which Rask wasqualified23 between October 20 and November 23, thedate on which Rask accepted regular and substantiallyequivalent employment. In this respect, the record estab-lishes that Rask qualified to perform the work of floor-man and that there were a number of such vacancies onrigs operated by Respondent Brinkerhoff24during therelevant period of time for which Rask qualified.26 Re-spondent Brinkerhoff has not advanced any legitimate orsubstantial business reasons for refusing to reinstate himto any one of these vacancies. I therefore find that Re-spondent Brinkerhoff violated Section 8(a)(1) and (3) ofthe Act by refusing to reinstate Rask when work forwhich he was qualified became available after he had un-conditionally requested reinstatement.c. George BrewsterBrewster worked for Respondent Brinkerhoff on Rig43 and was laid off on August 3 due to the shutdown ofthat rig. During the strike he picketed Rig 59 which wasnot operating but was observed by one of the tool push-ers for that rig who spoke to him on the picket line.26During the strike Brewster's driller, Waters, in prepara-tion for the resumption the operation of Rig 43, told himthat the employer intended to "fire up" Rig 43 and askedif he wanted to go back to work. Brewster answeredthat, while he wanted to return to work, he would notcross the picket line.On October 20, the day after the strike ended, Brew-ster phoned driller Waters and told him the strike wasover and he wanted to return to work. Waters advisedhim that his crew was full and that Brewster would haveto go through the office. The next working day,Monday, October 22, Brewster phoned Respondents'office. He introduced himself to the lady who answeredthe phone and stated he had worked on Rig 43 prior to2: Respondent Brinkerhoff appears to contend that, in considering thevacancies for which Rasch and the other alleged discriminatees who itemployed were eligible to fill. only those rigs from which the discrimina-tees withheld their services should be considered. I disagree because it isundisputed that all of the rigs owned and operated by Respondent Bnn-kerhoff comprise a single bargaining unit-the unit which was involvedin its labor dispute with the Union which resulted in the instant strike.24 In determining whether work became available for the strikers whowere employed by Respondent Brinkerhoff after they had unconditional-ly requested reinstatement I have not considered vacancies on Rig 36 op-erated by Respondent Joint Venture for, even though Respondents mayconstitute a single employer for purposes of the Act, the record also es-tablishes that the employees of Respondent Brinkerhoff and the employ-ees of Respondent Joint Venture were covered by separate collective-bargaining agreements encompassing separate bargaining units and theydo not have common seniority. In other words, although Respondentsmay be a single employer, each enterprise is a separate unit for purposesof collective bargaining. See A-I Fire Protection. Inc., 233 NLRB 38, 39(1977). The fact that both employers use the same group of applicants asa source of employees and there have been isolated instances where em-ployees have been transferred between employers does not alter this con-clusion.15 The record reveals the following vacant floorman positions: vacan-cies filled on Rig 60 by T. Johnson 10-25-79, D. Pink 11-7-79, and A.Thompson 11-8-79; vacancies on Rig 58 filled by Lubold and Meridethon 11-2 -79; a vacancy filled on Rig 43 by M. Egholm on 11-8-79.26 A tool pusher is the top ranking member of management stationedat the site of the rig; he is in charge of the rig and is a supervisor withinthe meaning of the Act.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike and was ready to return to work. The ladystated that there were 1,500 applicants on the employ-ment application register, that Brewster could come inand sign the register, but there were no job openings.Brewster lives 180 miles from the office and visited it onNovember 14 at which time he signed the employee ap-plication register and among other things listed his mail-ing address and phone number where he could be con-tacted.On December 30 Brewster accepted regular employ-ment with an employer other than Respondents whichwas substantially equivalent to his employment with Re-spondent Brinkerhoff. Respondents prior to this had notoffered him reemployment other than driller Waters' re-quest that he return to work during the strike.As I have found supra, Brewster was an employee ofRespondent Brinkerhoff during the time material hereinand became a striker when he withheld his labor fromBrinkerhoff by refusing drilling Waters' offer of reem-ployment during the strike. I further find that Respond-ent Brinkerhoff knew of Brewster's status as a striker be-cause Brewster publicly enmeshed himself in the Union'sstrike activities by picketing Respondent Brinkerhoff'soperations where he was observed by a member of man-agement.27This plus Brewster's refusal to acceptWaters' job offer during the strike because he did notwant to cross the picket line warrants the inference thatRespondent Brinkerhoff knew that Brewster had with-held his services from Brinkerhoff when it reopened Rig43 because of his support for the strike.I find that Brewster unconditionally requested Brinker-hoff to reinstate him to a position on Rig 43 when hephoned driller Waters on October 20 and stated hewanted to return to work. Thereafter, on October 22,when Brewster phoned Respondents' office and indicatedhe wanted to return to work I also find Brewster uncon-ditionally requested Respondent Brinkerhoff to reinstatehim to any position that it had available regardless of therig.28It is undisputed that prior to these requests Brew-ster had been permanently replaced; thus, the questionfor decision is whether a job became available betweenOctober 20 and December 30, the date on which Brew-ster accepted regular and substantially equivalent em-ployment, for which Brewster was qualified. In thisregard the record establishes that Brewster was qualifiedas a motorman, derrickman, floorman, and roustabout2T I note that Operations Manager Dunbar did not specifically denyknowledge of Brewster's picketing.28 I recognize that Brewster was not able to identify the person whospoke to him on Octooer 22 but, as found supra, the persons who normal-ly speak on behalf of Respondents to applicants for employment whophone the office were placed in a position by Respondents where appli-cants could reasonably believe that they spoke on behalf of managementin matters dealing with employment. I reject Respondents' contentionthat in the case of Brewster and other alleged discriminatees its obliga-tion to reinstate them did not begin until the dates that they signed theemployment application register. In addition to placing Miller andWalton and the drillers on its drive-to-rigs in a position where the return-ing strikers could reasonably believe they were accepting messages onbehalf of management with respect to reemployment, the employment ap-plication register, which was signed by hundreds of applicants who hadapplied during the strike, on its face was reasonably calculated to lead areturning striker to believe that he was competing for reemploymentagainst scores of other applicants, including nonstrikers with less senior-ity, for a job.and that Respondent Brinkerhoff knew of his qualifica-tions. Also, the record establishes there were numerousvacant positions available on rigs operated by Brinker-hoff during the relevant period of time for which Brew-ster qualified.29Respondent Brinkerhoff has not ad-vanced any legitimate or substantial business reasons forrefusing to reinstate Brewster to any one of these vacan-cies.30I therefore find that Respondent Brinkerhoff vio-lated Section 8(a)(3) and (1) of the Act by refusing to re-instate Brewster when work for which he was qualifiedbecame available, after he had unconditionally requestedreinstatement.d. Douglas KellyKelly was employed by Respondent Brinkerhoff onRig 43 and was laid off August I due to the shutdown ofthat rig. During the strike he picketed Rig 60 which hadremained in operation and picketed Rig 43 after it re-sumed operation in October. Kelly was observed picket-ing by Operations Manager Dunbar and General Man-ager Furry. During the strike Kelly's driller on Rig 43,Rasch, apparently in preparation for the resumption ofthe operation of Rig 43, asked Kelly whether he wouldcross the picket line and return to work. Kelly told himhe would be unable to work behind the picket line.On approximately October 26 Kelly got in touch withRasch and asked if there was an opening available forKelly on Rasch's crew. Rasch stated he had a full crewbut would let Kelly know if he had a vacancy. Thereaf-ter, on October 31 Kelly phoned Respondents' office andspoke to Walton and after identifying himself asked whatthe hiring procedure was. Walton told him that heshould talk to Operations Manager Dunbar who was outof the office and suggested that Kelly write Dunbar aletter.3t The next day, November 1, Kelly wroteDunbar stating he had worked on Rig 43 about 3-1/2years and wanted to return to work for Brinkerhoff onone of its rigs, preferably as a motorman or derrickmanor in whatever position was available. Kelly advisedDunbar that he could be contacted by calling 262-4112which he stated was a "message phone" and that anymessage left at that number would be relayed to Kelly.On November 5 Dunbar received this letter. In themiddle of November Kelly spoke personally to Dunbarand asked about returning to work. Dunbar advised himthat his name had been placed on the employee applica-tion register and that he should stay in touch withDunbar by speaking to Walton.29 Derrickman: vacancies on Rig 31 filled by S. Merideth 11-29-79, D.McLend 12-7-79, J. Phillip 12-11-79, W. A Foorest 12-17-79; vacanciesRig 43 filled by H. R. Fisher 11 29-79. Rousrtbout: vacancies on Rig 31filled by J. Leigh, K. Kirsch, and G. Herman on 12-14-79; C. Sanders on12-24-79. Floorman: vacancies on Rig 31 filled by J Mclntire 11-29-79,P. Cooper 12-14-79, K. Darby 12-17-79; vacancies on Rig 58 filled byA Lubold and S. Merideth 11-2-79; M. Krato 11-29-79; vacancy on Rig43 filled on 11-18-79 by M. Egholm.so Completely irrelevant to its obligation to offer Brewster reinstate-ment during the period material herein, October 22 to December 30, isthe fact that Brinkerhoff in April 1980 tried for the first time to contactBrewster by phone to offer him a job but could not reach him due to thefact that he did not have a phone number where he could contact him.Sl Kelly lived in Soldotna, Alaska, which is 180 miles from the officewhich is located in Anchorage356 BRINKERHOFF SIGNAL DRILLING CO.In December, shortly before Christmas, Kelly went towork for Parker Drilling Company. The job was only atemporary one as he substituted for an injured employeeand worked a total of 12 days. On March 15, 1980, Kellyaccepted regular and substantially similar employmentwith this employer.Regarding Brinkerhoffs efforts to offer Kelly rein-statement, Personnel Secretary Miller testified that theCompany's record showed that a representative of theCompany, whom she did not identify, tried to contactKelly about a job at the "message number" he had givenDunbar but that the number was nonworking number.Miller did not indicate when this took place but Kellytestified that the message number which he had givenDunbar was the number of his next-door neighbor andthat on approximately December 1 the neighbor changedhis number. It is undisputed that on December 19 Kellygave Brinkerhoff three different phone numbers wherehe could be reached and that it was through the use ofone of these numbers that the Company, in April or May1980, made its next contact with Kelly pertaining to em-ployment. Based upon the foregoing and the record as awhole I find that Respondent Brinkerhoff, other than forthe 19-day period from December I to December 19,had a phone number through which it could reach Kelly.As I have found supra, Kelly was an employee of Re-spondent Brinkerhoff during the time material herein andbecame a striker when he withheld his labor from Brin-kerhoff by refusing driller Rasch's offer of reemploymentduring the strike. I further find that Respondent Brinker-hoff knew of Kelly's status as a striker inasmuch as Kellypublicly enmeshed himself in the Union's strike activityby picketing Rigs 43 and 60 and was observed doing thisby Operations Manager Dunbar and General ManagerFurry. This plus Kelly's refusal to accept Rasch's joboffer during the strike because he did not want to crossthe picket line warrants the inference that Brinkerhoffknew that Kelly had withheld his services from the Em-ployer when it reopened Rig 43 because of his supportfor the Union's strike.As I have found supra, on October 26 Kelly, throughdriller Rasch, asked Brinkerhoff for reinstatetment to aposition on Rig 43 and thereafter on October 31 askedBrinkerhoff for reinstatement to a job on any of itsrigs.32It is undisputed that prior to these requests Kellyhad been permanently replaced, thus the question for de-cision is whether a job became available for which Kellywas qualified between October 26 and December I andbetween December 19 and March 15, 1980, the date onwhich he accepted regular and substantially equivalentemployment.33In this regard the record establishes that32 As I have found supra, the October 31 request was made to Brinker-hoff through Walton who, for the reasons set forth previously, I havefound was held out by Brinkerhoff to the returning stnkers as its agentfor purposes of reemployment This conclusion is bolstered by the factthat, as described supra, Dunbar advised Kelly to keep in touch with himby speaking to Walton.as The reason I have excluded the period from December I to Decem-ber 19 is that it was during this period that the phone number whichKelly gave Dunbar for the purpose of contacting him about employmentwas out of order It was during this period that Respondent Brinkerhoffapparently tried to reach Kelly about employment through this number. Ibelieve it would be inequitable to make Brinkerhoff liable for its failure toreinstate Kelly to job openings which occurred during that period.Kelly was qualified as a motorman, derrickman, floor-man, and roustabout and that the Company knew of hisqualifications. Also, the record establishes there were nu-merous vacant positions available on rigs operated byBrinkerhoff during the relevant period of time for whichKelly qualified.34Respondent Brinkerhoff has not ad-vanced any legitimate or substantial business reasons forrefusing to reinstate Kelly to any one of these vacancies.I therefore find that Respondent Brinkerhoff violatedSection 8(a)(3) and (1) of the Act by refusing to reinstateKelly when work for which he was qualified becameavailable, after he had unconditionally requested rein-statement.e. Billy Ray JacksonJackson was employed as a floorman on Rig 43 andwas laid off on August I when the rig was shut down.During the strike he picketed Rig 60 which had re-mained in operation and he picketed Rig 43 in Octoberafter it resumed operation. Jackson was observed whilepicketing by two of Brinkerhoffs tool pushers, who asnoted supra, are in charge of the operations of the rigsand are the highest ranking members of management andare admittedly statutory supervisors. When Rig 43 re-sumed operations in October, Jackson's driller, Al Rasch,asked him to return to work. Jackson refused, explainingto Rasch that he would not cross the picket line.On October 23, following the end of the strike, Jack-son phoned Rask and asked to return to work. Raschstated he had already replaced'him and had a full crew.About 3 or 4 days later Jackson spoke to Rig 43 toolpusher Davis and asked if Davis could put him to work.Davis stated he had a full crew but that Jackson shouldcheck with the drillers.On or about November 6 Jackson visited Respondents'office in Anchorage and spoke to Vivian Walton. Heasked if there were any job openings as he wanted toreturn to work. Walton replied that there were no jobopenings and that "they had about 3,000 men on thewaiting list." Jackson asked to speak to Operations Man-ager Dunbar and asked whether there was any need forhim to sign the "waiting list." Walton told him Dunbarwas not in the office and she did not reply to his ques-tion about signing the "waiting list."3sThereafter, Jack-34 For the vacancies which Kelly qualified for dunng the relevantperiod of time see fn. 29, supra, but exclude those vacancies during theperiod December I to December 19. For the period after December 30the vacancies which Kelly qualified for were: derrickman: vacancy Rig60 filled by O. Pederson 2-18-80. Roustabout: vacancies Rig 31 filled byL. Hile 1-17-80 and K. Mueller 2-4-80. Floorman: vacancies Rig 31filled by G. Herman I-24-80, Rig 58 filled by J. Weiershanswer 1-18-80;and vacancy Rig 43 filled by R. Kine 1-3-80.3s The description of Jackson's conversation with Walton is based onJackson's testimony. Walton did not testify about this conversation. Shetestified that her normal procedure when an applicant came into theoffice was to advise them to fill out the employment application register;she denies ever having estimated the number of applicants who hadsigned the register when speaking to an applicant. I have credited Jack-son's testimony because Walton failed to specifically deny his account butmore important is the fact that demeanorwise Jackson seemed to be themore credible witness. In any event, if Walton had advised Jackson to fillout the employment application register his failure to do so is perfectlyunderstandable because Jackson's remarks were calculated to give himContinued357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDson, on more than one occasion, phoned the office andasked for work. He spoke to Walton and to anotherperson whom he was unable to identify. He identifiedhimself, asked for a job, and asked to talk to OperationsManager Dunbar. He was apparently told there were nojob openings and that Dunbar was unavailable. He wasnot told to sign the employment application register. OnApril 26, 1980, Respondent Brinkerhoff reemployedJackson.As I have found supra, Jackson was an employee ofRespondent Brinkerhoff during the time material hereinand became a striker when he withheld his labor fromthe employer by refusing driller Rasch's offer of employ-ment on Rig 43. 1 further find that Brinkerhoff knew ofJackson's status as a striker because Jackson publicly en-meshed himself in the Union's strike activities by picket-ing Rigs 43 and 60 and was observed doing this by mem-bers of management.36This, plus Jackson's refusal toaccept driller Rasch's offer to resume work on Rig 43during the strike because he did not cross the picket line,warrants the inference that the Employer knew Jacksonhad withheld his services from the Company when it re-sumed operating Rig 43 during the strike on account ofhis support of the Union's strike.I further find that on October 23 Jackson through thedriller he had worked for on Rig 43 asked RespondentBrinkerhoff to reinstate him to a position on that rig andthereafter on November 6 through Walton asked Brin-kerhoff to reinstate him to a job on any of its rigs. It isundisputed that prior to these requests for employmentJackson had been permanently replaced; thus, the ques-tion for decision is whether a job became available forwhich he was qualified between October 23 and April26, the date on which he was reinstated.37In this regardthe record establishes that Jackson was qualified as a mo-torman, floorman, and roustabout and that the Employerknew of these qualifications. The record further estab-lishes that there were numerous vacant positions availa-ble on rigs operated by Respondent Brinkerhoff duringthe relevant period of time for which Jackson quali-fied.38Respondent has not advanced any legitimate orthe impression that rather than being placed on a preferential hiring list,as required by law. Jackson was instead being considered for employ-ment along with hundreds of other applicants with less seniority.36 I note that Operations Manager Dunbar did not specifically denyhaving knowledge of Jackson's picketing.a? I realize that on or about April 15 Respondent Brinkerhoff, throughMiller, phoned Jackson and offered him a job on one of its rigs. Jacksonindicated he would like to accept the offer but that he was employed parttime by another company and wanted enough time to give his currentemployer adequate notice before quitting. It is undisputed that Millergave Jackson no time to make arrangements to quit his current job butstated he would have to start work immediately. This job offer did nottoll Respondent Brinkerhoffs backpay liability because a discriminateemust be granted a reasonable period of time to consider whether toaccept such offer, the length of which depends on the factual circum-stances of each particular case. See Murray Products. Inc., 228 NLRB 268(1977), enfd. 584 F. 2d 934 (9th Cir.). An offer that demands that the em-ployee accept and return to work, on the same day he receives it, is notsufficient to terminate the backpay period.38 Motorman: vacancies on Rig 31 filled by R. Carlson 11-29-79 andRig 58 by J. Wilson on 11-2-79; roustabouts; vacancies on Rig 31 filledby J. Leighland, K. Kirsch, G. Hermand, and C. Sanders 12-14-79; L.Hile 1-17-80 and K. Mueller 2-4-80; on Rig 58 filled by A. Lubold andS. Merideth 11-2-79, M. Krato 11-29-79, and J. Weiershanser 1-18-80;Rig 43 filled by T. Kroto 11-23 79; floorman: vacancies on Rig 31 filledsubstantial business reasons for refusing to reinstate Jack-son to any one of these vacancies. I therefore find thatRespondent Brinkerhoff violated Section 8(a)(3) and (1)of the Act by refusing to reinstate Jackson when workfor which he was qualified became available, after hehad unconditionally requested reinstatement.f. Larry BramelBramel was employed by the Joint Venture on Rig 36until July 31 when, with the other workers on that rig,he was laid off due to the shutdown of the rig. TheUnion, as described in detail supra, called a strike againstthe Joint Venture and Brinkerhoff, in connection with itsdispute with these employers over the terms of new con-tracts, and the strike lasted from September 24 throughOctober 19. Bramel, having already been laid off, wasnot working for the Joint Venture at the inception of thestrike and did not support the strike by picketing nor didBramel otherwise publicly indicate his support of thestrike. During the strike and after his July 31 layoff, for aperiod of time not set out in the record, Bramel workedfor Eskimo, Inc., on Alaska's North Slope. He was em-ployed by this employer on the day the strike ended.On October 16, Rig 36 resumed operation, and inpreparation for this Respondent Joint Venture on Octo-ber 11 and 12 contacted all the laid-off employees, aswas its practice in such a situation, for purpose of askingthem to return to work. When Bramel was phoned by arepresentative of Joint Venture he was not home to re-ceive the phone call inasmuch as he was working forEskimo, Inc., several hundred miles away on Alaska'sNorth Slope. Bramel did not return the Joint Venture'sphone call as requested by the message which was leftfor him. The operations manager of Joint Venture,Dunbar, had previously been informed by some of Bra-mel's fellow workers on Rig 36 that he was employed byEskimo, Inc., on Alaska's North Slope and had indicatedthat he intended to remain working for that employerrather than to resume working for the Joint Venturewhen Rig 36 resumed operating. Dunbar concluded thatthe reason Bramel had failed to return the Joint Ven-ture's phone call was that he had decided to continueworking for the other employer rather than return towork for the Joint Venture. This was not an unusual oc-currence inasmuch as it is undisputed that when rigsresume operation after a shutdown that it is not unusualfor several employees to ignore Respondents' message toreturn to work for a number of reasons including theirdecision to work for another employer.by J. Mclntire 11-29-79, P. Cooper 12-14-79, K Darby 12-17-79, andG. Herman 1-24-80; Rig 60 filled by T. Johnson 10-25-79. D. Pink II-7-79, A. Thompson 11-8-79; and Rig 58 filled by M. Egholm 11-18-79and R. Kine 1-3-80. There were several vacant positions on Rig I whichthe General Counsel claims Jackson was qualified to fill in April 1980.Hoewever, the record shows that at this time Rig I was acquired by theEmployer from another company and virtually all of the predecessor'semployees remained in its employ. It appears that a significant number ofthe alleged vacant positions pointed to by the General Counsel on this rigwere filled by the predecessor's employees in which case I would nottreat them as vacancies to which the discriminatees herein were entitledto be reinstated. In view of the ambiguity in the record I leave thismatter to the compliance stage of this proceeding.358 BRINKERHOFF SIGNAL DRILLING CO.As I have found supra, Bramel, during the time materi-al, was an employee of the Joint Venture. The questionremains whether he was a "striker" and even if he was astriker whether he engaged in conduct in connectionwith the Union's strike which was reasonably calculatedto place the Joint Venture on notice that he was a strik-er. I am persuaded that. even assuming Bramel voluntar-ily withheld his services from the Joint Venture in sup-port of the Union's labor dispute with that employer andhence was a striker for purposes of the Act (see NationalLumber Company, 82 NLRB 565, 577 (1949)), that theJoint Venture was not obligated to grant him the prefer-ential hiring rights due economic strikers under the Actfor the reason that he did not engage in conduct whichwas reasonably calculated to place the Joint Venture onnotice that he was a striker.39Bramel, who at the start of the strike was laid off fromwork, did not support the strike by picketing or other-wise publicly engage in conduct which was calculated toreasonably place the Joint Venture on notice that he wassupporting the strike. And, when Rig 36 resumed operat-ing during the strike, Bramel, unlike the employees fromRig 43, did not indicate that he was withholding hislabor because of the strike. Bramel simply failed toreturn the Joint Venture's phone message or answer itsletter without explanation. In the circumstances of thiscase it is impossible to conclude that the Joint Ventureshould have inferred from this conduct that Bramel waswithholding his labor from it in support of the unionstrike. Thus, it was not unusual for laid-off workers toignore the Joint Venture phone calls when Rig 36 re-sumed operation and in the instant case the only informa-tion in the Joint Venture's possession regarding Bramel'sfailure to communicate with it was that he was workingfor another employer on Alaska's North Slope and hadindicated that he intended to remain working for thatemployer rather than return to work for the Joint Ven-ture when Rig 36 resumed operation. In view of thesecircumstances I am of the opinion that the record estab-lishes that Bramel did not engage in conduct which wasreasonably calculated to alert Respondent Joint Ventureto the fact that he was a striker and I further find thatbecause of this the Joint Venture did not have an obliga-tion to afford him the preferential treatment normally ac-corded to economic strikers under the Act.Based upon the foregoing I shall recommend the dis-missal of that portion of the amended complaint whichalleges that Respondent Joint Venture violated Section8(a)(3) and (1) of the Act by refusing to reinstate eco-nomic striker Bramel after he had unconditionally re-quested reinstatement.g. Mike PearsonPearson was employed by Respondent Joint Ventureas a floorman on Rig 36 until he was laid off with theother Rig 36 employees on July 31 when the rig wasshut down. During the Union's strike Pearson carried a39 In view of this conclusion I have not considered whether Bramelmade an unconditional request for reinstatement at the end of the strike,and, if so, whether he had been permanently replaced, and if this was thecase whether a position for which he was qualified became vacant there-afterpicket sign in front of Respondents' office and was ob-served picketing by Operations Manager Dunbar.On October 16, Rig 36 resumed operation and in prep-aration for this the Joint Venture on October 11 and 12contacted all the laid-off employees, as was its practicein such situations, for the purpose of asking them toreturn to work. When Pearson was phoned by a repre-sentative of the Joint Venture he was not at home to re-ceive the phone call and did not contact the office of theJoint Venture as requested by the message which wasleft for him. He testified that his reason for not returningthe Joint Venture's phone call was that he had no inten-tion of returning to work for them because it would havemeant crossing the picket line.As found supra, the Union's strike ended Friday, Octo-ber 19. Sometime during the week of October 22 Pear-son phoned Respondents' office and spoke to VivianWalton and told her he was looking for a job. Waltoninformed him that there were no vacancies at that timeand advised him to come into the office to sign the em-ployment application register. On October 9 Pearson vis-ited the Respondents' office, Walton showed him theregister which was located on Walton's desk, and Pear-son filled out the register.On December 27 Pearson was hired as a floorman byRespondent Brinkerhoff on Rig 58 and began work thenext day.I have concluded for reasons set forth elsewhere inthis Decision that Walton is an agent of RespondentJoint Venture for purposes of sending and receiving mes-sages relating to matters dealing with employees' em-ployment, thus when Pearson, the week after the strikeended, spoke to Walton about a job, it was sufficient toconstitute notice to the Joint Venture that Pearson hadmade an unconditional request for reinstatement. None-theless, assuming arguendo that Pearson was a striker andthat the Joint Venture had notice of his status as a strik-er, I am persuaded that the Joint Venture did not refuseto offer Pearson a job for which he was qualified duringthe period in which it was obligated to make such aoffer. Thus, it is undisputed that Pearson was permanent-ly replaced during the strike and that from the date ofhis unconditional request for reinstatement to the date hewas hired by Respondent Brinkerhoff there were no va-cancies on Rig 36 for which Pearson qualified. I recog-nize that there were vacancies during this period on rigs,other than Rig 36, operated by Respondent Brinkerhoff.However, as I have indicated previously, in consideringwhether work became available for strikers who wereemployed by the Joint Venture on Rig 36 after they hadunconditionally requested reinstatement, I have not con-sidered work available on the several rigs operated byRespondent Brinkerhoff. Even though the record revealsthese employes may constitute a single employer for pur-poses of the Act the record also establishes that employ-ees employed by the Joint Venture on Rig 36 and thoseemployed by Brinkerhoff on its several rigs work in sep-arate bargaining units covered by separate collective-bar-gaining agreements and do not have common seniority.In short, although Respondent Joint Venture and Re-spondent Brinkerhoff may be a single employer, each359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer constitutes a separate unit for collective-bar-gaining purposes including employees' employment,tenure, and terms and conditions of employment. See A-IFire Protection, Inc., supra at 39, and cases cited therein.The fact that the record reveals that both enterprises usethe same group of applicants as a source of employeesthat that there have been a few instances where employ-ees were transferred between enterprises is not sufficientto alter the conclusion that each enterprise constitutes aseparate bargaining unit.Based on the foregoing I shall recommend the dismiss-al of that part of the amended complaint which allegesthat Respondent Joint Venture violated Section 8(a)(1)and (3) of the Act by refusing to reinstate economicstriker Pearson.h. Jason DewanDewan began work for the Joint Venture on Rig 36on June 26 and worked on that rig as a roustabout untilJuly 30 when he was laid off with one other worker.The next day the rest of Rig 36's employees were laidoff due to the rig's shutdown.During the Union's strike against the Joint Venture,Dewan picketed the Joint Venture on one occasion. Thiswas during the week of October 11 when the workershired by the Joint Venture to work on Rig 36 which wasto commence operations on October 15 were picketed bya group of about seven pickets including Dewan at theairport while on their way to the rig.On October 19, as described supra, the strike ended.On Monday, October 22, Dewan visited the Joint Ven-ture's office and signed the employment application reg-ister.Dewan accepted regular and substantially similar em-ployment with another employer on January 1, 1980. Hewas not offered employment by the Joint Venture orBrinkerhoff between October 22, 1979, and January 1,1980.Respondent defends its failure to offer a job to Dewanbetween October 22, 1979, and January 1, 1980, on thegrounds, among others, that Dewan was not an employ-ee during the strike and assuming he was an employeethat he was not a striker and, even if he was a striker,the Joint Venture had no knowledge of this. These con-tentions are meritorious.The Union dispatched Dewan to Rig 36 pursuant toOperations Manager Dunbar's request to Union Repre-sentative Boll for a "temporary roustabout" for a coupleof hitches,40a total of about 4 weeks.4I Also significant40 The finding that Union Representative Boll dispatched Dewan in re-sponse to Operations Manager Dunbar's verbal request for a "temporaryroustabout" is based on Dunbar's testimony which Boll did not deny. Ihave considered that Dunbar's subsequent correspondence to the Unionconfirming the dispatch does not state that Dewan was a temporary em-ployee, but I am of the opinion that it does not impugn Dunbar's testimo-ny inasmuch as there is no evidence that Dunbar, in his written corre-spondence to the Union confirming prior dispatches, ever indicateswhether the employer is employing someone as a regular or temporaryemployee.41 Although Dewan was on the Joint Venture's payroll for about 5weeks, the record reveals that workers worked 2 consecutive weeks andthen have a week offin evaluating Dunbar's assertion that he was hiringDewan only on a temporary basis is the fact that whenRig 36 resumed operating in October the Joint Venturedid not contact Dewan to offer him reemployment at itdid with all of the other workers who were employed atthe time of the layoff.42It is for all of these reasons thatI find that Dewan was not an employee of the JointVenture during the strike.As described supra, Dewan's only participation in theUnion's strike was his picketing that I day at the An-chorage airport when the employees who had been hiredto work on Rig 36 were leaving Anchorage. Dewan didnot withhold his labor from the Joint Venture nor did heengage in other conduct which was reasonably calculat-ed to place the Joint Venture on notice that he was with-holding his labor from the Joint Venture because of theUnion's strike. The fact that Dewan picketed on one iso-lated occasion is insufficient by itself to have placed theJoint Venture on notice that he was withholding hisservices from the Joint Venture. Thus, even assumingthat Dewan was an employee of the Joint Ventureduring the strike I would still recommend dismissal ofthe portion of the complaint pertaining to Dewan for thereason that he was not a striker or that the Joint Venturehad no knowledge of his status as a striker.Based upon the foregoing I shall recommend the dis-missal of that part of the amended complaint which al-leges that Respondent Joint Venture violated Section8(a)(1) and (3) of the Act by refusing to reinstate strikerDewan.i. John HowardDuring 1979 Howard was employed by RespondentBrinkerhoff on Rig 59 as a motorman. In August heasked his supervisors, tool pushers Johnson and Dodge,for permission to be absent from work for 2 weeks, ex-plaining to them that these 2 weeks when coupled withthe 2 weeks he was scheduled to be off work wouldenable him to take a 4-week vacation and visit Texas.Dodge and Johnson indicated they had no objection andassured Howard that at the end of his 4-week leave ofabsence his job on Rig 59 would be waiting for him.434z The record also shows that roustabout Curtis, whose position in themud plant was eliminated when Rig 36 resumed operation, was not con-tacted by Joint Venture to return to work. Regarding the elimination ofRig 36's mud plant the record establishes that prior to resuming the oper-ation of Rig 36 it had operated a mud plant which required the servicesof about two roustabouts, but that when Rig 36 resumed operating thismud plant was eliminated. The result was that whereas prior to the layoffRig 36 employed approximately six or seven roustabouts that after it re-sumed operations only four roustabouts were employed for the next sev-eral months. Dunbar's testimony that Dewan replaced an injured mudplant roustabout appears to have been erroneous However, the fact thatDunbar was mistaken about the identity of the person who Dewan re-placed does not, in my opinion, impugn the reliability of his testimonyconcerning the temporary nature of Dewan's employment inasmuch as heimpressed me as a credible witness when he presented this testimony and,as described supra, it is not inherently implausible when viewed in thelight of the whole record.43 The above finding that Howard's supervisors granted him a 4-weekleave of absence with assurances that he could resume work when he re-turned is based upon Howard's testimony, even though, as indicatedinfra, he did not impress me demeanorwise as a credible witness and ingranting Howard a leave of absence his supervisors acted in derogationContinued360 BRINKERHOFF SIGNAL DRILLING CO.The record reveals that Howard left work on August 16,on his leave of absence (G.C. Exh. 16), and that oneither September 6 or 7, prior to his return, Rig 59 shutdown during the normal course of business when it com-pleted the well it had been drilling. Rig 59 did notresume operating until May 17, 1980.During the strike Howard picketed Rig 60 which re-mained in operation and Rig 43 which resumed operatingearly in October. He was observed picketing by two toolpushers.On November I Howard, who lives in Kenai, Alaska,testified he spoke to tool pusher Johnson at the employ-er's Kenai yard and told him in substance that since "ev-erything was settled" he was ready to return to work.Johnson replied that the drillers were responsible for thehiring of employees, not Johnson, but that Johnson couldbe of influence. Thereafter, Howard testified, whilegoing to the store or post office in Kenai he spoke totool pushers Baker, Davis, and Depriest on "about goingback to work." Howard testified he had such conversa-tions on a weekly basis, but did not give any time framenor did he describe what was said. Baker and Daviswere tool pushers on Rig 43 which was in operation andon which, as described supra, the drillers had the respon-sibility for hiring the members of the drilling crew.Davis was a tool pusher on Rig 31 which was not in op-eration at that time and did not commence operationuntil November 29.During March Howard testified he phoned Respond-ents' office and spoke to Operations Manager Dunbarand told him that he felt the Employer was blacklistinghim and asked to be put to work. Dunbar denied therewas a blacklist, stated that the only list maintained by theemployer was a signup list, and in response to Howard'sinquiry stated he would sign the list for Howard in orderto save Howard from making a trip to the office fromKenai. Dunbar's version of this conversation differssharply from loward's. Dunbar testified that Howardasked how the work situation looked, and Dunbar indi-cated that the employer expected to start up more rigs inthe near future and would need more workers. Howardstated he would like to go to work when he had finishedthe electrical work he was doing on his house and wouldcome to see Dunbar when he was ready to return towork. I have credited Dunbar's testimony and rejectedHoward's since demeanorwise Dunbar seemed to be themore credible witness.The record reveals that Howard began work for Re-spondent Brinkerhoff on Rig I between May 1 and May14, 1980. His version of how he was referred to this jobis that in May Personnel Secretary Miller phoned himand offered him the job and he accepted it and went towork. Dunbar testified that in April Howard visited theoffice and stated he was ready to return to work andthat Dunbar at this time placed Howard's name on theemployment application register and told him he wouldkeep him in mind for any job openings and that about 2weeks later sent him to the Rig I job. I have creditedof company policy. Nonetheless, I have credited Howard's testimony be-cause Respondent Brinkerhoff did not call either of the supervisors torefute Howard's testimony and Howard's testimony was not inherentlyimplausibleDunbar's testimony and rejected Howard's since de-meanorwise Dunbar seemed to be the more credible wit-ness.I am persuaded that the portion of the amended com-plaint which alleges Respondent Brinkerhoff violated theAct by refusing to reinstate economic striker Howardafter he had unconditionally requested reinstatementshould be dismissed on the ground that he was not astriker.44Howard, in my opinion, was not a striker be-cause even if he had not taken his leave of absence hewould have been laid off on September 6 or 7 with theother employees when Rig 59 shut down and not offeredreemployment on that Rig until May 17, 1980, when itresumed operation. In short, at no time during the strikedid Howard withhold his services from Rig 59.45 In con-cluding that Howard was not a striker I have rejectedhis testimony that when he returned at the end of hisleave of absence to go to work on Rig 59 he refused toolpusher Johnson's request to return to work because hedid not want to cross the Union's picket line. I have re-jected this testimony, even though Johnson did not tes-tify, because Howard did not seem to be a credible wit-ness demeanorwise and his testimony was inherently im-plausible. Thus, Howard began his 4-week leave of ab-sence on August 16 and was scheduled to return to workon about September 13, 11 days before the start of theUnion's strike and about a week after Rig 59 had ceasedoperating. Plainly, Johnson could not have offered him aposition on Rig 5946 and Howard could not have refusedthe position because of the picket line.Based on the foregoing I find that Howard was not astriker and for this reason shall dismiss the allegation thatRespondents violated the Act by refusing to reinstatehim.j. David StewartDuring 1979 Stewart was employed as a floorman onRig 58 until August 23 when he injured himself on thejob and as a result was required to absent himself fromwork. Normally an employee who incurs a work-relatedinjury is reemployed by the company in his former posi-tion when the employee brings in a release from hisdoctor. Stewart received such a release on September 23,but did not return to work under the following circum-stances.During the last week in September Stewart spoke tohis driller at Rig 58, H. Waldron, and indicated hewanted to return to work. Waldron stated he wouldspeak to Operations Manager Dunbar and, shortly there-after, told Stewart that if he was willing to cross theUnion's picket line there was a job on Rig 58 for him.Stewart accepted Waldron's offer and Waldron, in turn,notified Personnel Secretary Miller who proceeded tomake Stewart's transportation arrangements and told14 In view of this finding I have not considered any of Respondents'other defenses raised in Howard's case.4' I note that, with respect to Howard's status as an "employee," hewas one only insofar as he could expect to be recalled to work on Rig5946 There is no evidence that tool pusher Johnson was employed byBrinkerhoff as tool pusher on any of its other rigs after the shutdown ofRig 59.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaldron to be sure he got a doctor's release fromStewart before he got on the plane. In the meantime,however, Stewart, after talking to a representative of theUnion, changed his mind about going back to work forRespondent Brinkerhoff while there was a strike and in-stead joined the picket line in front of Respondents' An-chorage office where he was observed picketing byOperations Manager Dunbar.The strike ended on Friday, October 19, and on Octo-ber 29 Stewart phoned the Company's office and spoketo Personnel Secretary Miller. identified himself, andasked if there were any job openings. Miller stated therewere no vacancies and advised him that the Companymaintained an out-of-work list which Stewart shouldcome to the office and sign. The next day, October 30,Stewart visited the office and filled out the employmentapplication register.Respondent Brinkerhoff did not offer Stewart a jobuntil April 1980 when on approximately April 11, 1980,it offered him a job as floorman but advised him that hewould have to bring in a doctor's release to the officebefore he went to work. On April 14, 1980, Stewartbrought his release from the doctor and went to work.47As I have described supra, Stewart was an employeeof Respondent Brinkerhoff during the time materialherein48and became a striker when he withheld hislabor from this employer by refusing to return to workduring the strike, after he had recovered from his injury,because he did not want to cross the Union's picket line.Respondent Brinkerhoff had notice of Stewart's status asa striker inasmuch as hard on the heels of his refusal toreturn to work during the strike he publicly enmeshedhimself in the Union's strike activities by picketing theCompany's office and was observed doing this by Oper-ations Manager Dunbar.I further find that on October 30 Stewart, by fillingout the Company's employment application register, un-conditionally requested that Respondent Brinkerhoff re-instate him to a job on one of its rigs. It is undisputedthat prior to this request for reemployment Stewart hadbeen permanently replaced, thus the question for decisionis whether a job became available for which Stewart wasqualified between October 30, 1979, and April 11, 1980,the date on which he was reinstated by Respondent Brin-kerhoff. In this regard the record establishes that Stewartwas qualified as a motorman, floorman, and roustaboutand that Respondent Brinkerhoff knew of these qualifica-tions.49The record further establishes that there were47 Stewart apparently was assigned to Rig I for a very brief period oftime and immediately transferred to Rig 58.4s During the period he was absent from work due to his injury in-curred on the job, Stewart retained his employee status inasmuch as hewas guaranteed reemployment when he recovered from his injury.49 I reject Respondents' contention that Stewart failed to advise it ofhis qualifications as a motorman. Thus, when he filled out the employ-ment application register on October 30 Stewart, in response to the Com-pany's inquiry, wrote that he had several years of experience as a motor-man. In fact, at the time of the hearing in this case Stewart had been em-ployed as a motorman on Rig 58 for 6 weeks and credibly testified that inthis period there had been no complaints about his work. I reject Dun-bar's conclusionary testimony, which was without corroboration, thatStewart was not "fully qualified" as a motorman.numerous vacant positions available on rigs owned andoperated by Respondent Brinkerhoff during the relevantperiod of time for which Stewart qualified.50Respond-ent Brinkerhoff has not advanced any legitimate or sub-stantial business reasons for refusing to reinstate Stewartto any one of these vacancies.5" I therefore find that Re-spondent Brinkerhoff violated Section 8(a)(1) and (3) ofthe Act by refusing to reinstate Stewart when work forwhich he qualified became available.11. I'HIE RI.MI I)YHaving found that Respondent Brinkerhoff has en-gaged in certain unfair labor practices, I shall recom-mend it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.I have found that Respondent Brinkerhoff violatedSection 8(a)(3) and (1) of the Act by failing and refusingto offer reinstatement to Rask, Brewster, Kelly, Jackson,and Stewart as work for which they were qualifiedbecame available. Inasmuch as I have found that Rask,Brewster, and Kelly accepted regular and substantiallyequivalent work with another employer and Jackson andStewart were reinstated by Respondent Brinkerhoff, Ishall not recommend the usual remedy of reinstatementbut shall recommend only that Respondent Brinkerhoffmake Rask, Brewster, Kelly, Jackson, and Stewart wholefor any loss of earnings they suffered by reason of Re-spondent Brinkerhoff's failure to reinstate them by pay-ment to each of a sum of money equal to that whichthey normally would have earned until the dates onwhich they secured regular and substantially equivalentemployment with another employer52or were reinstatedby Respondent Brinkerhoff.53Loss of earnings, as re-ferred to above, shall be computed in the manner setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest as computed in Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962). In determining Re-spondent Brinkerhoff's backpay liability herein the fixingof the dates for the commencement of the backpayperiod for each discriminatee shall be determined in thecompliance stage of this proceeding. Likewise, the orderof recall and the positions to which Respondent Brinker-hoff was obligated to recall the discriminatees is best leftto the compliance stage of this proceeding.50 The vacant positions which Stewart .,as qualified to perform duringthe relevant time period are listed at fn. 38, supra.5 l reject Respondent Brinkerhoffs contention that it was not obligat-ed to offer Stewart reemployment until he had presented his doctor's re-lease to the Company. The record establishes that an offer of reemploy-ment to a person in Stewart's position is not conditioned upon his havingfiled a doctor's release with the Company, rather that the Company'spolicy is to offer the employee a position with the understanding thatprior to going to the jobsite the employee will furnish management witha doctor's release. I note this is the manner in which the Employer treat-ed Stewart when it reinstated him in April 1980 and previously, in lateSeptember 1979, when he initially indicated he desired to return to work51 As I have found supra, Rask accepted regular and substantiallyequivalent employment on November 23, 1979; Brewster, December 30.1979; Kelly, March 15, 1980.53 As I have found supra, Jackson was reinstated by Respondent Brin-kerhoff April 26, 1980, and Stewart April 1i. 1981).362 BRINKERHOFF SIGNAL DRILLING CO.CONCLUSIONS OF LAW1. Respondent Brinkerhoff and Respondent Joint Ven-ture each is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By failing and refusing to reinstate economic strikersDouglas Rask, George Brewster, Douglas Kelly, BillyRay Jackson, and David Stewart when work for whichthey were qualified became available. and after they hadunconditionally requested reinstatment, thereby discour-aging membership in the Union, Respondent Brinkerhoffhas violated Section 8(a)(3) and (1) of the Act.4. By giving economic strikers who had requested re-instatement the impression that it was hiring other appli-cants with less seniority ahead of them, RespondentBrinkerhoff violated Section 8(aX)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent Brinkerhoff has not otherwise violatedthe Act.7. Respondent Joint Venture has not violated the Act.[Recommended Order omitted from publication.]363